MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Jan 30 2018, 9:34 am
regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT-                                   ATTORNEYS FOR APPELLEE
FATHER                                                    Curtis T. Hill, Jr.
Carlos I. Carrillo                                        Attorney General of Indiana
Greenwood, Indiana
                                                          David E. Corey
ATTORNEY FOR APPELLANT-                                   Deputy Attorney General
MOTHER                                                    Indianapolis, Indiana
Luisa M. White
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          January 30, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of G.E.G., Jr. (Minor Child),                             79A02-1708-JT-1972
G.E.G. (Father) and K.A.G.                                Appeal from the Tippecanoe
(Mother),                                                 Superior Court
                                                          The Honorable Tricia L.
Appellants-Respondents,
                                                          Thompson, Juvenile Magistrate
        v.                                                The Honorable Faith A. Graham,
                                                          Judge
Indiana Department of Child                               Trial Court Cause No.
Services,                                                 79D03-1610-JT-102
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018            Page 1 of 18
      Najam, Judge.


                                        Statement of the Case
[1]   G.E.G. (“Father”) and K.A.G. (“Mother”) appeal the trial court’s termination

      of their parental rights over their minor son G.E.G., Jr. (“Child”). Father raises

      four issues for our review, and Mother raises three issues. We consolidate the

      parties’ arguments into the following four issues on appeal:


              1.       Whether the trial court abused its discretion when it
                       admitted certain evidence against Father.


              2.       Whether the trial court’s conclusion that the conditions
                       that resulted in Child’s removal from Mother will not be
                       remedied is clearly erroneous.


              3.       Whether the trial court’s conclusion that the continuation
                       of Father’s relationship with Child poses a threat to
                       Child’s well-being is clearly erroneous.


              4.       Whether the trial court erred when it concluded that the
                       termination of the parent-child relationships is in
                       Child’s best interests.


[2]   We affirm.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 2 of 18
                                     Facts and Procedural History1
[3]   In 2014, the Indiana Department of Child Services (“DCS”) petitioned the trial

      court to have Child, who was born in February of 2006, adjudicated a Child in

      Need of Services (“CHINS”) on the basis of Mother’s drug use and Child’s

      absences from school. Child lived with both Mother and Father. The trial

      court granted DCS’s petition, ordered Child to attend school, and ordered

      Mother and Father to refrain from drugs and alcohol and to submit to drug

      screens and all other services and recommendations. The court continued

      Child’s placement with Mother and Father.


[4]   About one month later, in February of 2015, Mother tested positive for

      methamphetamine. Accordingly, the trial court ordered Mother “to be

      removed from the home” and for Child to remain at the home with Father. Ex.

      Vol. 1 at 24.2 At that time, Father agreed that the removal of Mother from

      Child’s home was in Child’s best interests.


[5]   In January of 2016, DCS removed Child from Father’s care. The next day, the

      trial court found the following facts and approved of DCS’s removal of Child:


                 [Child] was residing in the home with his Father on the condition
                 that Mother vacate the residence and have absolutely no
                 unsupervised contact with [Child] due to Mother’s ongoing
                 substance use and refusal to participate in services. DCS reports



      1
       Neither Father’s nor Mother’s Statements of Facts in their respective briefs on appeal are in accordance
      with our standard of review, which is contrary to Indiana Appellate Rule 46(A)(6)(b).
      2
          Our page references to the exhibits are to the .pdf paginations of the respective volumes.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018          Page 3 of 18
              that a report was received that officers from the Tippecanoe
              County Community Corrections and Tippecanoe County Drug
              Task Force were in the Father’s home on January 3, 2016.
              Father consented to a search of the home and officers located
              two purses in the Father’s bedroom. In one purse, officers
              located Mother’s identification along with a clear glass smoking
              device identified by law enforcement as a methamphetamine pipe
              and a small plastic baggy with a white powdery substance that
              resembled methamphetamine. A second smoking device was
              located in the living room that had residue of burnt marijuana or
              spice. [Child’s] adult sister was living in the family home and
              had been serving her house arrest sentence there. Mother was
              also at the residence while [Child] was there despite the
              restriction. The adult sister was arrested and the Mother was
              allowed to leave the residence.


      Id. at 51. The court then ordered Child to be placed in foster care.


[6]   While in foster care, Child’s attendance, academic performance, and behavior

      at school improved. The semester prior to his placement in foster care, Child

      had 23 absences and 12 tardies; his grades were mostly Cs and Ds; he “was

      really tired,” “often had his head down,” and “did not want to work in the

      classroom”; and he had thirteen reports of “severe” behavioral issues. Tr. Vol.

      2 at 23-26. However, immediately following his placement in foster care, Child

      “was at school every day, on time”; his grades improved to mostly As and Bs;

      he was “ready to work”; and he had a “substantial decline” in behavioral

      issues. Id. at 24, 27.


[7]   During the CHINS proceedings, DCS recommended that Child participate in

      therapy. While in the care of Father or Mother, Child would not participate in


      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 4 of 18
      that therapy. However, upon his placement in foster care, Child participated in

      weekly therapy sessions with Kathleen Carmosin at Wabash Valley Alliance.

      Child was initially diagnosed3 with oppositional defiance disorder stemming

      from his home environment and “inconsistent parenting.” Id. at 78.


[8]   During his therapy sessions, Child expressed “a lot of anxiety” with respect to

      Mother and Father, which resulted in “behavior issues in the school setting”

      and “with caregiver[s].” Id. at 76. With respect to Mother, Child was “fearful

      that she . . . is homeless . . . , that she’s still using drugs, that she might be

      literally sitting on a street corner somewhere.” Id. With respect to Father,

      Child “has a lot of distrust,” especially in regards to Father’s “inability to or

      struggle to say no to [Mother] or put up boundaries with [Mother]” and

      “Father’s drinking.” Id. at 72-74. Although Father participated in several of

      Child’s therapy sessions, Carmosin opined that Father had made “[m]inimal to

      no[]” progress with Child and that Father was not in a position to reassume the

      role of Child’s primary caregiver. Id. at 74-75. Mother did not participate in

      Child’s therapy sessions.


[9]   On October 27, 2016, DCS filed its petition to terminate Mother’s and Father’s

      parental rights over Child. During the ensuing evidentiary hearing, DCS

      submitted the records of the CHINS proceedings, which included an April 17,

      2015, order that prohibited Mother from visiting Child until she “maintain[ed]




      3
          It is not clear from the record who at Wabash Valley Alliance diagnosed Child.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 5 of 18
       thirty (30) days of clean drug screens.” Ex. Vol. 1 at 32. Mother repeatedly

       failed her drug tests, and her visits with Child never resumed. Mother also did

       not do “[a]nything” with respect to DCS’s recommended services, which

       included services to help Mother with her substance abuse. Tr. Vol. 2 at 165.

       Mother’s last “direct interaction” with Child was prior to his January 2016

       removal. Id. at 139. During the termination hearing, Mother testified that she

       did not “have an address” but, instead, “stay[ed] with a friend here

       and . . . there.” Id. at 214. She also agreed that she is not currently employed

       and that she is not “in a position that [she] could provide for [Child’s] basic

       needs . . . .” Id.


[10]   With respect to Father, DCS submitted the CHINS records to show that Child

       had been removed from Father’s care in January of 2016 after Father had

       permitted Mother to be in the home with Child, contrary to Father’s initial

       acknowledgment to the CHINS court that it was not in Child’s best interests to

       do so. The CHINS records also demonstrated that, in February of 2016,

       “[Father] continue[d] to deny any problem with [Mother] being in the home—

       his statements around this are inconsistent, as he’ll sometimes say that he was

       aware . . . but then will deny any knowledge.” Ex. Vol. 1 at 157. Further,

       nearly a year after Child’s removal from Father’s care, in December of 2016, an

       officer with the Lafayette Police Department went to Father’s home to serve an

       arrest warrant on a third party, and Mother answered the door. The officer

       subsequently observed paraphernalia and smelled the odor of freshly burnt

       synthetic marijuana inside the home.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 6 of 18
[11]   DCS also presented evidence of Father’s history of alcohol use, which included

       three convictions for operating while intoxicated and a substantial number of

       failed or missed alcohol screens between July 29, 2016, and November 4, 2016.

       At the termination hearing, Father acknowledged that he has a problem with

       alcohol. However, Father’s therapist, Dr. Cathy Streifel, testified that, even

       though “the more commitment the individual has the more they’re going to

       benefit” from various types of treatment, Father “didn’t really think he needed”

       additional help with his problem. Tr. Vol. 3 at 63-64, 70.


[12]   Finally, Child’s court-appointed special advocate, Kalub Hahne (“CASA

       Hahne”) testified that the termination of Mother’s and Father’s parental rights

       was in Child’s best interests. In particular, CASA Hahne testified that he was

       concerned about Mother’s continued drug use, Father’s continued drinking,

       and Child’s safety if left in Father’s care unsupervised. CASA Hahne further

       testified that Child is “thriving” in foster care, especially with respect to his

       school work and behavior. Id. at 141-43.


[13]   On August 3, 2017, the trial court entered findings of fact and conclusions

       thereon and terminated Mother’s and Father’s parental rights over the Child.

       This appeal ensued.


                                      Discussion and Decision
[14]   We begin our review of this appeal by acknowledging that “[t]he traditional

       right of parents to establish a home and raise their children is protected by the

       Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 7 of 18
       Div. of Fam. & Child. (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans.

       denied. However, a trial court must subordinate the interests of the parents to

       those of the child when evaluating the circumstances surrounding a

       termination. Schultz v. Porter Cty. Off. of Fam. & Child. (In re K.S.), 750 N.E.2d

       832, 837 (Ind. Ct. App. 2001). Termination of a parent-child relationship is

       proper where a child’s emotional and physical development is threatened. Id.

       Although the right to raise one’s own child should not be terminated solely

       because there is a better home available for the child, parental rights may be

       terminated when a parent is unable or unwilling to meet his or her parental

       responsibilities. Id. at 836.


[15]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove:


               (A) that one (1) of the following is true:

                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.

                        (ii) A court has entered a finding under IC 31-34-21-5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
                        the court’s finding, the date of the finding, and the manner
                        in which the finding was made.

                        (iii) The child has been removed from the parent and has
                        been under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months, beginning with the date
                        the child is removed from the home as a result of the child

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 8 of 18
                        being alleged to be a child in need of services or a
                        delinquent child;

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

                        (iii) The child has, on two (2) separate occasions,
                        been adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (2017). DCS’s “burden of proof in termination of

       parental rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind.

       Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting

       I.C. § 31-37-14-2).


[16]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Off. of

       Fam. & Child. (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 9 of 18
       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Off. of Fam. & Child. (In re L.S.), 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[17]   Here, in terminating Mother’s and Father’s parental rights, the trial court

       entered specific findings of fact and conclusions thereon. When a trial court’s

       judgment contains special findings and conclusions, we apply a two-tiered

       standard of review. Bester v. Lake Cty. Off. of Fam. & Child., 839 N.E.2d 143, 147

       (Ind. 2005). First, we determine whether the evidence supports the findings

       and, second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[18]   On appeal, we first consider an evidentiary issue raised by Father. We then

       turn to Mother’s assertion that the trial court erred when it concluded that the

       conditions that resulted in Child’s removal and the reasons for his placement

       outside of Mother’s care will not be remedied.4 Third, we separately consider

       Father’s argument that the trial court erred when it concluded that there is a

       reasonable probability that the continuation of the Father’s relationship with



       4
         Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, we need not address the trial
       court’s alternative conclusions supporting its termination of Mother’s and Father’s parental rights over Child.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018          Page 10 of 18
       Child poses a threat to Child’s well-being. Last, we consider Mother’s and

       Father’s arguments that the trial court erred when it concluded that the

       termination of their parental rights is in Child’s best interest.


                          Issue One: Admission of Father’s Alcohol Screens

[19]   We first consider Father’s argument that the trial court abused its discretion

       when it admitted into evidence a positive alcohol screen against him. The trial

       court has broad discretion to rule on the admissibility of evidence. Guilmette v.

       State, 14 N.E.3d 38, 40 (Ind. 2014). We review its rulings for an abuse of that

       discretion and reverse only when admission is clearly against the logic and

       effect of the facts and circumstances and the error affects a party’s substantial

       rights. Id.


[20]   According to Father, DCS sought to admit “only some” of Father’s alcohol

       screens,” namely, “only . . . select recent screens of Father that were positive for

       alcohol.” Father’s Br. at 37. Father asserts that this “painted an inaccurate

       picture regarding Father’s alcohol abuse” as it omitted “numerous other screens

       that were negative for drugs/alcohol.” Id. Father continues that this inaccurate

       picture was error under Indiana Evidence Rule 106, which states that, “[i]f a

       party introduces all or part of a writing or recorded statement, an adverse party

       may require the introduction, at that time, of any other part—or any other

       writing or recorded statement—that in fairness ought to be considered at the

       same time.”




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 11 of 18
[21]   In overruling Father’s objection on this issue, the trial court informed Father

       that he could “admit the other screens” during his presentation of the evidence

       “or you can ask about that question” on cross-examination. Tr. Vol. 2 at 163.

       Father makes no argument on appeal as to how the trial court abused its

       discretion under Evidence Rule 106 when it informed Father that he could

       submit the negative alcohol screens himself or otherwise satisfy his concerns

       through cross-examination. Moreover, Father does not discuss the fact that the

       record demonstrates that at least some of his negative alcohol screens were in

       the record and before the trial court. See Ex. Vol. 3 at 180-242. In short, Father

       has not met his burden on appeal to demonstrate error, let alone reversible

       error, on this issue.


                            Issue Two: The Conditions that Resulted in
                         Child’s Removal from Mother will not be Remedied

[22]   We next consider Mother’s argument that the trial court erred when it

       concluded that the conditions that resulted in Child’s removal from her will not

       be remedied. In determining whether the evidence supports the trial court’s

       finding that Mother is unlikely to remedy the reasons for Child’s removal, we

       engage in a two-step analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4

       N.E.3d 636, 643 (Ind. 2014). “First, we identify the conditions that led to

       removal; and second, we determine whether there is a reasonable probability

       that those conditions will not be remedied.” Id. (quotations and citations

       omitted). In the second step, the trial court must judge a parent’s fitness to care

       for her child at the time of the termination hearing, taking into consideration


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 12 of 18
       evidence of changed conditions. Id. However, the court must also “evaluate

       the parent’s habitual patterns of conduct to determine the probability of future

       neglect or deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child Servs., 894

       N.E.2d 218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted).

       Pursuant to this rule, courts have properly considered evidence of a parent’s

       prior criminal history, drug and alcohol abuse, history of neglect, failure to

       provide support, and lack of adequate housing and employment. Id. Moreover,

       DCS is not required to rule out all possibilities of change; rather, it need

       establish only that there is a reasonable probability the parent’s behavior will

       not change. Id.


[23]   Mother’s argument on this issue challenges only the factual findings underlying

       the trial court’s judgment. According to Mother, the trial court erred: when it

       found that Mother had failed to complete an August 2015 assessment; when it

       found that Mother did not participate in services during a time of incarceration

       for contempt of court, which the court had ordered her to serve for not

       participating in services; when it found that Mother had failed to participate in

       inpatient treatment; and when it found that Mother had failed to submit to all

       drug screens requested.


[24]   Assuming for the sake of argument that the trial court erred in each of those

       findings, we still cannot say that the trial court’s conclusion that the conditions

       that resulted in Child’s removal from Mother will not be remedied is clearly

       erroneous. The record is clear that Child was removed from Mother’s care

       because of her drug use and his repeated school absences. Throughout the

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 13 of 18
       ensuing proceedings, Mother continued to use drugs and fail drug screens and

       only had minimal involvement in Child’s life. She repeatedly failed to fully

       participate in or complete recommended services. And, at the evidentiary

       hearing on DCS’s termination petition, she conceded that she is unemployed,

       living “here and . . . there” with friends, and unable to provide for Child’s basic

       needs. Tr. Vol. 2 at 214. The trial court’s conclusion that the conditions that

       resulted in Child’s removal from Mother will not be remedied is not clearly

       erroneous.


                           Issue Three: Continuation of the Father-Child
                          Relationship Poses a Threat to Child’s Well-Being

[25]   We thus turn to Father’s argument that the trial court erred when it concluded

       that the continuation of Father’s relationship with Child poses a threat to

       Child’s well-being. A trial court need not wait until a child is irreversibly

       influenced by a deficient lifestyle such that his physical, mental, and social

       growth is permanently impaired before terminating the parent-child

       relationship. Shupperd v. Miami Cty. Div. of Fam. & Child. (In re E.S.), 762 N.E.2d

       1287, 1290 (Ind. Ct. App. 2002). When the evidence shows that the emotional

       and physical development of a child in need of services is threatened,

       termination of the parent-child relationship is appropriate. Id.


[26]   Father asserts that he is not a threat to Child’s well-being. In particular, Father

       shifts blame to DCS for its purported “delay [in] providing him with adequate

       services and treatment” for his alcohol problem, Father’s Br. at 33; he asserts

       that his therapy sessions were aimed not at alcohol abuse but at his relationship

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 14 of 18
       with Mother; he states that he was compliant with and completed various

       services; and he asserts that his relationship with Child was improving. Father

       also states that he “was more effective at disciplining Child than the foster

       parents” and that, “despite the suggestion that . . . Child’s aggressive behavior

       was improved after being placed with foster parents, . . . Child’s behavior was

       mostly unchanged throughout the CHINS case.” Id. at 35. But Father’s

       arguments on appeal merely seek to have this Court reweigh the evidence,

       which we cannot do.


[27]   The evidence most favorable to the trial court’s judgment demonstrates that the

       trial court did not err when it concluded that the continuation of Father’s

       relationship to Child posed a threat to Child’s well-being. Following Mother’s

       February 2015 failed drug screen, the trial court ordered Mother to be removed

       from the home. At that time, Father agreed that removal of Mother from

       Child’s home was in Child’s best interests. Nonetheless, in January of 2016,

       Mother was found inside the home along with contraband. In February of

       2016, after the court had also removed Child from Father’s care, Father

       “continue[d] to deny any problem with [Mother] being in the home . . . .” Ex.

       Vol. 1 at 157. In December of 2016—nearly a year after Child’s removal from

       Father’s care and during the pendency of the termination proceedings—Mother

       was again found inside Father’s home, along with evidence of recent drug use.

       Moreover, the evidence readily demonstrates that Father has an alcohol

       problem and that he continues to struggle with that problem.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 15 of 18
[28]   Carmosin, Child’s therapist, testified that Child does not trust Father because of

       Father’s “inability to or struggle to say no to [Mother] or put up boundaries

       with [Mother]” and also due to “Father’s drinking.” Tr. Vol. 2 at 72-74.

       Carmosin further testified that Child’s relationship with Father causes Child “a

       lot of anxiety,” which adversely manifests itself in Child’s behavior and

       performance at school. Id. at 76. In sum, the evidence shows that Child’s

       emotional and physical development is threatened by Child’s relationship with

       Father. As such, we cannot say that the trial court clearly erred on this issue.


                                     Issue Four: Child’s Best Interests

[29]   Finally, we turn to Mother’s and Father’s arguments that the termination of

       their parental rights over Child is not in Child’s best interests. In determining

       whether termination of parental rights is in the best interests of a child, the trial

       court is required to look at the totality of the evidence. A.S. v. Ind. Dep’t. of Child

       Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010). “[W]e have

       previously held that the recommendation by both the case manager and child

       advocate to terminate parental rights,” in addition to evidence supporting a

       termination order under Indiana Code Section 31-35-2-4(b)(2)(B)(i) or (ii), is

       “sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” L.S. v. Ind. Dep’t of Child Servs. (In re A.D.S.), 987 N.E.2d

       1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[30]   On this issue, Mother asserts that the DCS’s evidence “settled on the

       assumption that . . . [C]hild was better off with the Foster Parents,” and that,

       “[w]hen taking into consideration Mother[’s] and Father’s
       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 16 of 18
       circumstances, . . . DCS did not prove by clear and convincing evidence that it

       was in the best interest[s] of . . . [C]hild for the parent-child relationship to be

       terminated.” Mother’s Br. at 17-18. Similarly, Father asserts that the totality of

       the evidence “indicated that Father took significant positive steps to turn his life

       around for the sake of himself and . . . Child.” Father’s Br. at 18. However,

       Mother’s and Father’s arguments, again, simply seek to have this Court reweigh

       the evidence in a manner that is most favorable to them, which we cannot do.


[31]   Instead, considering only the evidence most favorable to the trial court’s

       judgment, we must conclude that the trial court did not clearly err when it

       concluded that the termination of Mother’s and Father’s parental rights over

       Child was in Child’s best interests. In addition to the evidence described above

       with respect to Issue Two and Issue Three, CASA Hahne testified that

       termination of Mother’s and Father’s parental rights was in Child’s best

       interests based on Mother’s continued drug use, Father’s continued drinking,

       Child’s safety if left in Father’s care unsupervised, and Child’s “thriving” in

       foster care, especially with respect to his school work and behavior. Tr. Vol. 3

       at 141-43. Child’s case manager, Maci Webster, likewise recommended the

       termination of Mother’s and Father’s parental rights. Tr. Vol. 2 at 112.

       Accordingly, we cannot say that the trial court’s conclusion on this issue is

       clearly erroneous.


                                                    Conclusion

[32]   In sum, we affirm the trial court’s termination of Mother’s and Father’s

       parental rights over Child.
       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 17 of 18
[33]   Affirmed.


       Mathias, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1972 | January 30, 2018   Page 18 of 18